ORDER
Per curiam:
Tyler Messer (“Messer”) pled guilty to one count of forcible rape and is currently in the custody of the Missouri Department of Corrections serving a twenty-year sentence. He seeks post-conviction relief under Rule 24.035 by alleging that he re*886ceived ineffective assistance of counsel. The motion court denied his motion following an evidentiary hearing. Messer brings this appeal to challenge the motion court’s denial. We affirm. Rule 84.16(b). A memorandum explaining our decision has been provided to the parties.